/
,                                   v




                                                          Karoh f!S, 1939


     Honorable Homer L. w38
     County Attorney
     Shs&lsr County
    ~‘tieeler, Texas

    &ear Slr:
                                            opinion    no. o-431
                                            Re;     Is A rervant or esployee
                                            of a wine and beer retailer       su'b-
                                            jeot to the penalties     provided
                                            lo the Liquor Control hot for
                                            selling    beer to an intoxloated
                                            person?

               Your request  for an opinioh CD. the              abok     stated
    questIon    has been reoelved  by this offioe.

              Artials      667-19       of the    Penal   Code reado    In part
    as follows:

                        “The Board or Administrator     shall  have
                         the power and authority    to oanosl   the
                         license  of any person authorized     to sell
                         beer after notioe   and hearing    as herein
                         provided upon finding    that the llocasa’c
                         has:
                                    1.      Ii a Retailer:

               (a)      Knowingly sold beer to an p&son under
                        tha 8T.e of twenty-one   (8.l f years;        or
               (b)      Sold beer to any person showlne evidence
                        or lntoxlcatlon;    or
               (a)      Sold beer during any hours when suah sale
                        war forbidden    by law; or . . . . . . . . ..I
                                                                                .




Honorable     Homer L. Uoaa,    rbrch    25,    1939,   page 2


              -Any a*:t 0r omlaalon      or c0mmlaalon enum-
               erated herein as cause for the cancellation              or
               auapenalon     of any type or lloenae       shall   also be
               a violation     of this Act and subject        to the pen-
               alties    provided   ln Section   26 of thla Article,
               provided,     however,   the penalty    ror the making
               or any ralae or untrue statements           in any
               appllcatl0n     ror licneaea    or In any statement,
               report,     or other instrument     to be filed    with the
               Boerd and which is required         to be awofn to shall
               be as la provided      in Section     17 (a) - (2) of
               Article     1 oi this Act.”
            Article   667-26   of the   Penal    Coda provides,     in part:
            “Any person who violates      any provision   of this
             Article  shall  be deemed guilty     of a mi&Mneaoor
             and upon conviction    shall   be unlshed ,by a rloe
             of not leas than Twenty-five      P#eS.OO) Dollars
             nor more than ylve Hundred (&OO.OO) Dollars          or by
             imprisonment   in the county jail      for not xore than
             one year, or by both such fine and lmprlaonmcnt.n
          Section  R and Section        H of Xrtlele      667-l   of tha
Penal   Code reads as follows:
               n . ..(b)   The term “beer* means a malt beverage
                eontalnlng    one-hali  of one per cent or more of
                alcohol t& volume and not more than four (4)
                ger cent of alcohol     by weight,   and shall  not
                be inelusive     of any beverage   deblgnated  by
                label    or otherwise  by any ottfer name than
                beer.
               . ..(h)    The tek      *person” shall      mean and rerar
               to any natural       person or aaaoclatlon         of natural
               poraona,    trustees,      receiver,    partnership,     car-.
               poratlcn,     organltatlon,       or the zanager,     aPent,
               aervcnt,    or employee       of any of them.”
                                -
            Fe must bear in mind that the proeeedlnga               for the
caneellatlon       or suspension     of any t:,ve of license        under
Section     2 of the Texas Liquor Control Act la ofaa olvll
nature rather        than a orlmlnal      prooeedlng,     and that a crlm-
Xionorebla   Scmer L. Moss, Perch      25,    1969,    pe2e 2


ina      procedl~     end a proceeding    for eancellatlon      or aua-
pension      or aoj tppe oC lleenae    under Article     667-19 of the
Penal Code am reparate        and dlatlnct     proceedings.      !7owavar,
any of the arlta of omission        or ccamiasioB    enrrnrsratod in
,irtiale     669-19 aupra, as cause for.the      cancallatlon      or cua-
pension      of any type of llcenao    la also made a erlmlnal
orrenae      subject  to tha penalties   provided    in 669-26 or the
Penal Coda by the apeclflcationa          of Article    667-19 ot the
Penal Code.
             Takhg    into conal4eratlon       the tern ‘person*      as
defined    by Sectlon    8, Article    669-l and the language        used
in Article 667-26 ot the Penal Code, we must conclude                 that
any parson comln(l vlthln       tha.deflnltlon     set forth in      Section
H, Article    66701 of the Penal Coda, who ~lclatea           any    o? the
provlalona    ot Article    669-19 of the Penal Cede would           be aub-
jact to the prosecution       under the statute       subject  to    the
penaltlea    prsaorlbed    by Xrtlcle     669-26 of the Penal       Code.
               In vl.ew ot the forego&u&g statute,    you are reapect-
fully    advised   that it la the opinion    of this department    that
any eervant      or enployae   of a n4ne and beer retailer    who sells
beer to au lntorlcated        person is subject    to proaeoutlon under
Articles     667-19 and 667-26 of the Penal Code.
         .-
              Truatlce   that the fortgoing answers your inquiry,
we rs.naln
                                      Yours    very    truly

                                 ‘ATTORupT~GKICXhLOY TEXAS


                                ‘By
                                  @4ucd&
                                              Ardell     l%lllama   ’
                                                       Xaalatant
a\?:: bbb